DETAILED ACTION
Claims 1-25 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/5/2019, 10/22/2019, 12/2/2019, 8/21/2020, 10/15/2020, 11/18/2020, and 11/29/2021 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13, 14, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hakimuddin (US PGPUB 2015/0111716 A1, hereinafter Hakimuddin).

Regarding claim 11, Hakimuddin teaches a system for testing properties of a sample, the system comprising: a test cell (tri-axial cell assembly 28) comprising: a cell casing defining a pressure boundary 

Regarding claim 13, Hakimuddin above teaches all of the limitations of claim 11.
Furthermore, Hakimuddin teaches that the cell casing comprises: a first end piece (68), a second end piece (96), and3238136-0529001/SA7525 at least one wall (70) extending between the first end piece and the second end piece).

Regarding claim 14, Hakimuddin teaches a method comprising: installing a sample (24) in a cell casing (26), installing the cell casing in a tri-axial centrifuge (10), applying an axial stress to the cell casing and sample, such that the cell casing and the sample receive an axial pressure (see [0021], "as fluid is added to the fluid chamber 44 by way of axial pressure fluid supply line 42, the end face 50 of piston member 40 will apply axial force on the first end 52 of test sample 24, inducing axial stress in test sample 24"), and applying a second pressure to the sample, wherein the second pressure is less than the axial pressure and greater than an environment (see [0009], pressure is increased to the sample, interpreted as providing first, second, third, etc. pressure values to the samples in any label order, e.g., the second pressure may be the lower pressure than the first pressure).

Regarding claim 17, Hakimuddin above teaches all of the limitations of claim 14.
Furthermore, Hakimuddin teaches modifying at least one of the axial pressure, the second pressure, a test temperature, or a fluid, wherein the fluid applies the second pressure to the sample (see [0016]-[0018], description of testing methods).

Regarding claim 18, Hakimuddin above teaches all of the limitations of claim 14.
Furthermore, Hakimuddin teaches measuring acoustic properties of the sample using at least one transducer (see [0016], description of test methods).

Regarding claim 19, Hakimuddin above teaches all of the limitations of claim 14.
Furthermore, Hakimuddin teaches measuring electrical properties of the sample using an electrical probe (see [0016], description of test methods).

Regarding claim 20, Hakimuddin above teaches all of the limitations of claim 14.
Furthermore, Hakimuddin teaches imaging the sample and cell casing using an x-ray (see [0016], description of test methods).

Regarding claim 21, Hakimuddin above teaches all of the limitations of claim 14.
Furthermore, Hakimuddin teaches performing at least one of a flow test, a capillary pressure test, an electrical properties test, or an acoustic velocity test, on the sample (see [0016], description of testing methods).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 12, , 15, 16, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hakimuddin.

claim 1, Hakimuddin teaches a system for testing properties of a sample, the system comprising: a test cell (tri-axial cell assembly 28) comprising: a cell casing (tri-axial test casing 26) comprising a first end piece (sample base 96), a second end piece (top end cap 68), and at least one wall (cell body 70) extending between the first end piece and the second end piece the cell casing defining a pressure boundary enclosing an interior region of the cell (see Fig. 2, pressure boundary formed by 26 comprising 96/70/68); sample chamber (sample holder 12) disposed within the pressure boundary, the sample chamber defining an interior region (see Fig. 2, sample holder 12 has interior region comprising sample 24); a first reservoir (fluid reservoir 104) disposed within the pressure boundary, the first reservoir fluidly connected to the interior region of the sample chamber (via test sample fluid line 105 that carries fluid from the tri-axial sample holder 12 to the fluid reservoir 104); and a piston assembly (36) comprising a piston fluid chamber (fluid chamber 44) and a piston ( 40) with a stem ( 48) extending into the piston fluid chamber, the piston partially defining the sample chamber (see Fig. 2, piston wall 52 forms portion of sample chamber as shown).
Hakimuddin fails to specifically teach a second reservoir disposed within the pressure boundary, the second reservoir fluidly connected to the interior region of the sample chamber.
However, Hakimuddin does teach second fluid line which connects from the first reservoir to the sample chamber (see Fig. 2, second fluid line 110 connecting the first reservoir 104 to the sample chamber comprising the sample 24).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Hakimuddin such that the second fluid line was provided with an independent second reservoir. This would allow for proved reliability of the pressure application to the sample by providing independent controllably first and second fluid reservoirs. Furthermore, it has been held that constructing a formerly integral structure (in this case, the first reservoir) in various elements involves only routine skill in the art. (MPEP 2144.04 (V-C).

Regarding claim 2, Hakimuddin above teaches all of the limitations of claim 1.
Furthermore, Hakimuddin teaches a jacket surrounding the sample chamber, wherein the jacket is made of an electrically insulating material (see [0032]).

Regarding claim 3, Hakimuddin above teaches all of the limitations of claims 1 and 2.
Furthermore, Hakimuddin teaches an electrical probe disposed between the jacket and the sample chamber or integrated in sample chamber (see [0032]).

Regarding claim 4, Hakimuddin above teaches all of the limitations of claim 1.
Furthermore, Hakimuddin teaches at least one wall of the first reservoir and at least one wall of the second reservoir have neutral wettability (see [0029]). 

Regarding claim 5, Hakimuddin above teaches all of the limitations of claim 1.
Furthermore, Hakimuddin teaches that the first reservoir and the second reservoir are made of material with low X-ray interference (see [0020]). 

Regarding claim 6, Hakimuddin above teaches all of the limitations of claim 1.
Furthermore, Hakimuddin teaches that the piston is made of a material with low X-ray interference (see [0020]).

Regarding claim 7, Hakimuddin above teaches all of the limitations of claim 1.
Furthermore, Hakimuddin teaches that the pressure boundary is a first pressure boundary (see Fig. 2, pressure boundary formed by 26 comprising 96/70/68), wherein the first reservoir defines a 
Hakimuddin fails to specifically teach that the second reservoir defines third pressure boundary.
However, Hakimuddin does teach second fluid line which connects from the first reservoir to the sample chamber (see Fig. 2, second fluid line 110 connecting the first reservoir 104 to the sample chamber comprising the sample 24); wherein the second fluid line provides a third pressure boundary (see Fig. 2, second fluid line 110 defines a third pressure boundary, wherein the Examiner considers that the pressure boundary may be either a physical constraint or a pressure constraint such as that defined by the reservoir size and internal pressure).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Hakimuddin such that the second fluid line was provided with an independent second reservoir with a pressure boundary. This would allow for proved reliability of the pressure application to the sample by providing independent controllably first and second fluid reservoirs. Furthermore, it has been held that constructing a formerly integral structure (in this case, the first reservoir) in various elements involves only routine skill in the art. (MPEP 2144.04 (V-C).

Regarding claims 8 and 9, Hakimuddin above teaches all of the limitations of claim 1.
Furthermore, Hakimuddin teaches at least one transducer operable to have a receiving state and a transmitting state; wherein the at least one transducer is an acoustic sensor (see [0035], transducers and acoustic sensor 20)

Regarding claim 10, Hakimuddin above teaches all of the limitations of claim 1.
Hakimuddin teaches that the piston is movable, in the interior region defined the sample chamber, in a first direction and a second direction (see Fig. 2, piston 48 moves in the interior region defined by the sample chamber including sample 24 as shown)

Regarding claim 12, Hakimuddin above teaches all of the limitations of claim 11.
Hakimuddin fails to specifically teach a second reservoir disposed within the pressure boundary, the second reservoir fluidly connected to the interior region of the sample chamber.
However, Hakimuddin does teach second fluid line which connects from the first reservoir to the sample chamber (see Fig. 2, second fluid line 110 connecting the first reservoir 104 to the sample chamber comprising the sample 24).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Hakimuddin such that the second fluid line was provided with an independent second reservoir. This would allow for proved reliability of the pressure application to the sample by providing independent controllably first and second fluid reservoirs. Furthermore, it has been held that constructing a formerly integral structure (in this case, the first reservoir) in various elements involves only routine skill in the art. (MPEP 2144.04 (V-C).

Regarding claim 15, Hakimuddin above teaches all of the limitations of claim 14.
Hakimuddin fails to specifically teach applying a second pressure comprises using fluid to apply an overburden pressure to an exterior surface of the sample.
However, Hakimuddin does teach that utilizing variable pressure to simulate in-situ conditions of a reservoir (ee [0017], discussion of tests to simulate in-situ conditions.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, that the test methods of Hakimuddin include simulating in-situ conditions and thus may be considered to apply overburden pressure. This is because the overburden pressure is typically defined as the pressure to simulate lithostatic pressure of the material.

Regarding claim 16, Hakimuddin above teaches all of the limitations of claims 14 and 15.
Furthermore, Hakimuddin teaches applying a pore pressure that is less than overburden pressure to the sample by flowing a fluid into the sample (see [0018], sample is stressed and distressed, considered by the Examiner as including pore pressure less than and above the overburden pressure).

Regarding claims 22-25, Hakimuddin above teaches all of the limitations of claims 14 and 21.
Hakimuddin fails to specifically teach that the flow test is a multispeed flow test; wherein the flow test is a single-speed flow test; wherein the capillary pressure test is a multispeed capillary test; or wherein the capillary pressure test is a single- speed capillary test.
However, Hakimuddin does teach that the methods include flow tests and capillary tests (see [0050]-[0051] discussion of flow assurance testing; see also [0026], discussion of capillary testing).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Hakimuddin such that multi-speed or single-speed testing was conducted in addition to multi-speed or single-speed capillary testing. This is because multi-speed and/or single-speed flow/capillary testing are well known the art of material testing in order to provide accurate measurements on said material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855